DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
reference character “17” has been used to designate  connection element,  antifriction bearing, first bearing and bearing.  
reference character “90” has been used to designate both tubular element and annular element.
reference character “16” has been used to designate  control element,  control rod and element.
reference character “61” has been used to designate both  annular ridge and second ridge.
"11” and " 45" have both been used to designate transmission unit.
"60” and "90" have both been used to designate sleeve.
"10” and "16" have both been used to designate control rod.
"25” and "91" have both been used to designate main body
"17” and "27" have both been used to designate connection element

2.	The drawings are objected to because
connection element (17)- details of what element (17) is representing is not shown
antifriction bearing (17)- details of what element (17) is representing is not shown
bearing (17)- details of what element (17) is representing is not shown
tubular element (90)- details of what element (90) is representing is not shown
annular element (90)- details of what element (90) is representing is not shown
first ring (30)- details of what element (30) is representing is not shown
second ring (31)- details of what element (31) is representing is not shown
raceways (33, 34)- details of what element (33, 34) is representing is not shown
transmission unit (45)- details of what element (45) is representing is not shown
main body (91) - details of what element (91) is representing is not shown
sleeve (60)- details of what element (60) is representing is not shown

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
element "  
element "main body" is referred to by two element numbers 25 and 91.  
element "shoulder" is referred to by four element numbers 35, 36, 37 and 121.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 1, 10, 12 and 17 recites the limitation "said element".  There is insufficient antecedent basis for this limitation in the claim.
5.	Claims, 1 , 4, 10, 11 and 17 recite the limitation “connection element”. This element is referred to by two different reference characters, (17) in the claims, and (27) in the specification, It is unclear what element this is intended. 
6.	Claims, 1 , 4, 10, 11, 12 and 17 recite element (17), it is unclear what element is designated as (17) in drawings.
7.	Claim 1, page 4, lines 17 and 25, recite the limitation “it”, it is unclear what element is being referred to. 
8.	Claim 12, page 8, line 1, recites the limitation “it”, it is unclear what element is being referred to.
9.	Claim 13, line 1, recites the limitation “it”, it is unclear what element is being referred to.
10.	Claim 17, page 10, line 17 recites the limitation “it”, it is unclear what element is being referred to.
11.	Claims 1, 10 and 17 recite the limitation “annular element (90)”, it is unclear what this element is.
12.	Claims 1, 11 and 17 recite the limitation “first ring” it is unclear what this element is.
13.	Claims 1, 9, 11, 15 and 17 recite the limitation “second ring” it is unclear what this element is.
14.	Claims 1, 11 and 17 recite the limitation “raceways” it is unclear what these elements are.
15.	Claims 1, 8, 9, 12-15 and 17 recite the limitation “transmission unit” it is unclear what this element is.
16.	Claims 1, 12 and 17 recite the limitation “transmission unit (45) being selectively available”, it is unclear how the transmission is “selectively available”.
17.	Claims 1, 2, 4, 9-11, 15 and 17 recite the limitation “tubular element (90)” it is unclear what this element is. 
18.	Claims 4 and 10 recites the limitation “main body” it is unclear what this element is.
19.	Claims 8, 14 and 17 recites the limitation "second ridge (61)” it is unclear what this element is. 
20.	Claims 9, 15 and 17 recites the limitation “sleeve (60)”, it is unclear what this element is. 
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170253328 A1 Wang; James.
21.	Regarding claim 10, Wang teaches, an anti-torque rotor (4, 4') (fig. 1, element 4) for a helicopter (1) (fig. 1, element 1), comprising: - a mast (6) (fig. 4, element 31), rotatable about a first axis (A) (fig. 4, element B); - a plurality of blades (8) (fig. 1, element 12), hinged on said mast (6) (fig. 3, element 12 hinged using element 11), extending along respective second axes (B) (fig. 4, element D) transversal to said first axis (A) and rotatable about respective said second axes (B) to alter the respective angles of attack (para 0105, blade angles rotated about axes D); - a control element (16) (fig. 2, element 45), sliding along said first axis (A) with respect to said mast (6) (para 0086, 32 slides parallel to axis B), integrally rotating with said mast (6) (para 0105 and 0133, linkage rotated with blades 12, shaft 10 rotates with blades 12), and operatively connected to said blades (8) to cause the rotation of said blades (8) about respective said second axes (B) (para 0086) following a translation of said element (16) along said axis (A) (para 0086, 32 slides parallel to axis B); - a control rod (10) (fig. 6, element 86’), sliding axially along said first axis (A) with respect to said mast (6) and angularly fixed with respect to said first axis (A) (para 0160 “translation of rod 86′ along axis B to rotation”); and - a connection element (17) (fig. 2, element 45 linage), interposed between said control rod (10) (fig. 6, element 86’) and said control element (16), sliding along said first axis (A) with respect to said mast (6) and integrally with said control rod (10) (fig. 6, element 86’), and configured to enable the relative rotation of said control element (16) with respect to said control rod (10) (fig. 6, element 86’) about said first axis (A) in a correct operating condition (para 0105 and 0133, linkage rotated with blades 12, shaft 10 rotates with blades 12); an interface (120) made of an antifriction material (fig. 5, element 37, threaded surface is anti-friction) interposed between said control rod (10) (fig. 6, element 86’) and said connection element (17) (fig. 5), so as to enable the rotation of said connection element (17) with respect to said control rod (10) about said first axis (A) in the event of failure of said connection element (17); and - a tubular element (90) radially interposed between said control rod (10) (fig. 6, element 86’) and said connection element (17), and axially sliding integrally with said control rod (10) (fig. 6, element 86’) and said connection element (17); said interface (120) comprising at least a first surface (94) of said tubular element (90), which is arranged is contact with said control rod (10) (fig. 6, element 86’), so as to enable the rotation of said tubular element (90) jointly with said connection element (17), with respect to said control rod (10) (fig. 6, element 86’); said anti-torque rotor (4, 4') further comprising at least a first sensor (53) (fig. 7, element 111) adapted to detect the rotation of said annular element (90); said tubular element (90), in turn, comprises: -a main body (91) radially interposed between said connection element (17) and said control rod (10) (fig. 6, element 86’); and - an axial end ridge (92) (fig. 5, element 41), which radially projects from said main body (91) towards said connection element (17). characterized in that said interface (120) further comprises a third surface (122) of said axial end ridge (92) arranged in abutment against a shoulder (121) of said control rod (10) (fig. 6, element 86’); said interface (120) further comprising said shoulder (121) of said control rod (10) (fig. 6, element 86’) in contact with said third surface (122).
22.	Regarding claim 11, Wang teaches, a rotor according to claim 10, characterized in that said connection element (17) (fig. 2, element 45 linage) comprises an antifriction bearing (17); said bearing (17), in turn, comprising: - a first ring (30) integrally rotating with said control element (16) about said first axis (A); - a second ring (31) radially internal to said first ring (30) with respect to said first axis (A) and integrally sliding with said control rod (10) (fig. 6, element 86’) along said first axis (A); and - a plurality of rolling bodies (32), which are interposed between said first and second rings (30, 31) and adapted to roll on respective raceways (33, 34) of said first and second rings (30, 31); said second ring (31) being in contact with said tubular element (90) on the side opposite to said rolling bodies (32) along a direction radial to said first axis (A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170253328 A1 Wang; James and further in view of US 5407386 A Kish; Jules G. et al.
23.	Regarding claim 1 Wang teaches, an anti-torque rotor (4, 4') (fig. 1, element 4) for a helicopter (1) (fig. 1, element 1), comprising: - a mast (6) (fig. 4, element 31), rotatable about a first axis (A) (fig. 4, element B); - a plurality of blades (8) (fig. 1, element 12), hinged on said mast (6) (fig. 3, element 12 hinged using element 11), extending along respective second axes (B) (fig. 4, element D) transversal to said first axis (A) and rotatable about respective said second axes (B) to alter the respective angles of attack (para 0105, blade angles rotated about axes D); - a control element (16) (fig. 2, element 45), sliding along said first axis (A) with respect to said mast (6) (para 0086, 32 slides parallel to axis B), integrally rotating with said mast (6) (para 0105 and 0133, linkage rotated with blades 12, shaft 10 rotates with blades 12), and operatively connected to said blades (8) to cause the rotation of said blades (8) about respective said second axes (B) (para 0086) following a translation of said element (16) (fig. 2, element 45) along said axis (A) (para 0086, 32 slides parallel to axis B); - a control rod (10) (fig. 6, element 86’), sliding axially along said first axis (A) with respect to said mast (6) and angularly fixed with respect to said first axis (A) (para 0160 “translation of rod 86′ along axis B to rotation”); and - a connection element (17) (fig. 2, element 45 linage), interposed between said control rod (10) (fig. 6, element 86’) and said control element (16) (fig. 2, element 45), sliding along said first axis (A) with respect to said mast (6) and integrally with said control rod (10) (fig. 6, element 86’), and configured to enable the relative rotation of said control element (16) (fig. 2, element 45) with respect to said control rod (10) (fig. 6, element 86’) about said first axis (A) in a correct operating condition (para 0105 and 0133, linkage rotated with blades 12, shaft 10 rotates with blades 12); characterized in that it comprises said anti-torque rotor (4, 4') (fig. 1, element 4) further comprising: - an interface (120) made of an antifriction material (fig. 5, element 37, threaded surface is anti-friction) interposed between said control rod (10) (fig. 6, element 86’) and said connection element (17) (fig. 5), so as to enable the rotation of said connection element (17) with respect to said control rod (10) (fig. 6, element 86’) about said first axis (A) in the event of failure of said connection element (17); and - a tubular element (90) radially interposed between said control rod (10) (fig. 6, element 86’) and said connection element (17), and axially sliding integrally with said control rod (10) (fig. 6, element 86’) and said connection element (17); said interface (120) comprising at least a first surface (94) of said tubular element (90), which is arranged is contact with said control rod (10) (fig. 6, element 86’), so as to enable the rotation of said tubular element (90) jointly with said connection element (17), with respect to said control rod (10) (fig. 6, element 86’); said anti-torque rotor (4, 4') further comprising at least a first sensor (53) (fig. 7, element 111) adapted to detect the rotation of said annular element (90); said connection element (17) comprising an antifriction bearing (17) (fig. 5, element 48); said bearing (17), in turn, comprising: - a first ring (30) integrally rotating with said control element (16) (fig. 2, element 45)  about said first axis (A); - a second ring (31) radially internal to said first ring (30) with respect to said first axis (A) and integrally sliding with said control rod (10) (fig. 6, element 86’) along said first axis (A); and - a plurality of rolling bodies (32) (fig. 5, element 48), which are interposed between said first and second rings (30, 31) and adapted to roll on respective raceways (33, 34) of said first and second rings (30, 31); said second ring (31) being in contact with said tubular element (90) on the side opposite to said rolling bodies (32) along a direction radial to said first axis (A); said rotor (4, 4') further comprising a transmission unit (45) (fig. 3, element 16 actuator), which is operatively connected to said control rod (10) (fig. 6, element 86’) and to said control element (16) (para 0064); said transmission unit (45) being selectively available: - in an active configuration, causing said control element (16) (fig. 2, element 45) to slide, following the translation of said control rod (16), along said first axis (A) (para 0064); or - in an inactive configuration, wherein it is disengaged from said control element (16); wherein said transmission unit (45),
Wang fails to teach, being arranged in said active configuration in case of failure of the bearing (17),
Wang further more teaches,  wherein said bearing (17) is no longer able to transmit an axial load from said rod (10) (fig. 6, element 86’) to said control element (16) (fig. 2, element 45), causing the axial translation in both directions of said element (16), following the axial translation of said rod (10) (fig. 6, element 86’); and said transmission unit (45) being arranged in said inactive configuration when said first bearing (17) correctly allows relative rotation of said element (16) with respect to said rod (10) (fig. 6, element 86’) and prevents any relative translation between said element (16) and said rod (10) (fig. 6, element 86’); 
Wang fails again to teach, characterized in that it comprises a second sensor (52) adapted to generate a signal associated with the fact of said transmission unit (45) being in said active configuration.
However Kish teaches, being arranged in said active configuration in case of failure of the bearing (17) (col. 2, lines 19-34, polymer sleeve will rotate following bearing failure),
And Kish teaches again, characterized in that it comprises a second sensor (52) adapted to generate a signal associated with the fact of said transmission unit (45) being in said active configuration (col. 2, line 33, detector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor as taught by Wang with the fail safe taught by Kish in order “to finish the flight” (col. 2, lines 27-28).
24.	Regarding claim 2, Wang as modified teaches, a rotor according to claim 1, characterized in that said interface (120) (fig. 5, element 37) comprises the entire said tubular element (90).
25.	Regarding claim 3, Wang as modified teaches, a rotor according to claim 1, characterized in that said interface (120) (fig. 5, element 37)  comprises a second surface (18) of said control rod (10)  (fig. 6, element 86’) having an axial extension and arranged in contact with said first surface (94).
26.	Regarding claim 4, Wang as modified teaches, a rotor according to any of claim 1, characterized in that said tubular element (90), in turn, comprises: -a main body (91) radially interposed between said connection element (17) and said control rod (10) (fig. 6, element 86’); and - an axial end ridge (92) (fig. 5, element 41), which radially projects from said main body (91) towards said connection element (17).
27.	Regarding claim 5, Wang as modified teaches, a rotor according to claim 4, characterized in that said interface (120) (fig. 5, element 37) further comprises a third surface (122) of said axial end ridge (92) (fig. 5, element 41) arranged in abutment against a shoulder (121) of said control rod (10) (fig. 6, element 86’).
28.	Regarding claim 6, Wang as modified teaches, a rotor according to claim 5, characterized in that said interface (120) (fig. 5, element 37) further comprises said shoulder (121) of said control rod (10) (fig. 6, element 86’) in contact with said third surface (122).
29.	Regarding claim 8, Wang as modified teaches, a rotor according to claim 1, characterized in that said transmission unit (45), in turn, comprises: - an annular ridge (61) (threaded surface 39 equal to annular ridge), axially integral with said control rod (10) (fig. 6, element 86’) and radially projecting from said control rod (10) (fig. 6, element 86’); and - a seat (64) engaged by said second ridge (61) (threaded surface 39 equal to annular ridge) and angularly integral with said control element (16).
30.	Regarding claim 9, Wang as modified teaches, a rotor according to claim 8, characterized in that said transmission unit (45) comprises a sleeve (60) mounted coaxially on said control rod (10) (fig. 6, element 86’)  and from which said annular ridge (61) (threaded surface 39 equal to annular ridge) projects from the side radially opposite to said control rod (10) (fig. 6, element 86’); said second ring (31) being axially blocked between said sleeve (60) and said radially projecting axial end ridge (92) of said tubular element (90); said interface (120) (fig. 5, element 37) comprising a fourth surface (140) of said sleeve (60) arranged in contact with said second ring (31).

31.	Regarding claim 12, Wang teaches, A rotor according to claim 11, characterized in that it comprises a transmission unit (45), which is operatively connected to said control rod (10) (fig. 6, element 86’) and to said control element (16); said transmission unit (45) being selectively available: - in an active configuration, causing said control element (16) to slide, following the translation of said control rod (16), along said first axis (A); or - in an inactive configuration, wherein it is disengaged from said control element (16); 
but fails to teach, wherein said transmission unit (45) being arranged in said active configuration in case of failure of the bearing (17),
Wang further teaches, wherein said bearing (17) is no longer able to transmit an axial load from said rod (10) (fig. 6, element 86’) to said control element (16), causing the axial translation in both directions of said element (16), following the axial translation of said rod (10) (fig. 6, element 86’); and said transmission unit (45) being arranged in said inactive configuration when said first bearing (17) correctly allows relative rotation of said element (16) with respect to said rod (10) (fig. 6, element 86’) and prevents any relative translation between said element (16) and said rod (10) (fig. 6, element 86’).
However Kish teaches, wherein said transmission unit (45) being arranged in said active configuration in case of failure of the bearing (17) )(col. 2, lines 19-34, polymer sleeve will rotate following bearing failure),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor as taught by Wang with the fail-safe taught by Kish in order “to finish the flight” (col. 2, lines 27-28).
31.	Regarding claim 13, Wang as modified teaches, a rotor according to claim 11, Kish teaches, characterized in that it comprises a second sensor (52) adapted to generate a signal associated with the fact of said transmission unit (45) being in said active configuration (col. 2, line 33, detector).
32.	Regarding claim 14, Wang as modified teaches, a rotor according to claim 12, characterized in that said transmission unit (45), in turn, comprises: - an annular ridge (61) (threaded surface 39 equal to annular ridge), axially integral with said control rod (10) (fig. 6, element 86’) and radially projecting from said control rod (10) (fig. 6, element 86’); and - a seat (64) engaged by said second ridge (61) and angularly integral with said control element (16).
33.	Regarding claim 15, Wang as modified teaches, a rotor according to claim 14, characterized in that said transmission unit (45) comprises a sleeve (60) mounted coaxially on said control rod (10) (fig. 6, element 86’) and from which said annular ridge (61) projects from the side radially opposite to said control rod (10) (fig. 6, element 86’); said second ring (31) being axially blocked between said sleeve (60) and said radially projecting axial end ridge (92) of said tubular element (90); said interface (120) comprising a fourth surface (140) of said sleeve (60) arranged in contact with said second ring (31).
34.	Regarding claim 16, Wang as modified teaches, a helicopter comprising: - a fuselage (2); - a main rotor (3); and - an anti-torque rotor (4, 4') according to claim 1.
35.	Regarding claim 178, Wang teaches, An anti-torque rotor (4, 4') (fig. 1, element 4) for a helicopter (1) (fig. 1, element 1), comprising: - a mast (6) (fig. 4, element 31), rotatable about a first axis (A) (fig. 4, element B); - a plurality of blades (8) (fig. 1, element 12), hinged on said mast (6) (fig. 3, element 12 hinged using element 11), extending along respective second axes (B) (fig. 4, element D) transversal to said first axis (A) and rotatable about respective said second axes (B) to alter the respective angles of attack (para 0105, blade angles rotated about axes D); - a control element (16) (fig. 2, element 45), sliding along said first axis (A) with respect to said mast (6) (para 0086, 32 slides parallel to axis B), integrally rotating with said mast (6) (para 0105 and 0133, linkage rotated with blades 12, shaft 10 rotates with blades 12), and operatively connected to said blades (8) to cause the rotation of said blades (8) about respective said second axes (B) (para 0086) following a translation of said element (16) (fig. 2, element 45) along said axis (A) (para 0086, 32 slides parallel to axis B); - a control rod (10) (fig. 6, element 86’), sliding axially along said first axis (A) with respect to said mast (6) and angularly fixed with respect to said first axis (A) (para 0160 “translation of rod 86′ along axis B to rotation”); and - a connection element (17) (fig. 2, element 45 linage), interposed between said control rod (10) (fig. 6, element 86’) and said control element (16) (fig. 2, element 45), sliding along said first axis (A) with respect to said mast (6) and integrally with said control rod (10) (fig. 6, element 86’), and configured to enable the relative rotation of said control element (16) (fig. 2, element 45) with respect to said control rod (10) (fig. 6, element 86’) about said first axis (A) in a correct operating condition (para 0105 and 0133, linkage rotated with blades 12, shaft 10 rotates with blades 12); characterized in that it comprises said anti-torque rotor (4, 4') (fig. 1, element 4) further comprising: - an interface (120) made of an antifriction material (fig. 5, element 37, threaded surface is anti-friction) interposed between said control rod (10) (fig. 6, element 86’) and said connection element (17) (fig. 5), so as to enable the rotation of said connection element (17) with respect to said control rod (10) (fig. 6, element 86’) about said first axis (A) in the event of failure of said connection element (17); and - a tubular element (90) radially interposed between said control rod (10) (fig. 6, element 86’) and said connection element (17), and axially sliding integrally with said control rod (10) (fig. 6, element 86’) and said connection element (17); said interface (120) comprising at least a first surface (94) of said tubular element (90), which is arranged is contact with said control rod (10) (fig. 6, element 86’), so as to enable the rotation of said tubular element (90) jointly with said connection element (17), with respect to said control rod (10) (fig. 6, element 86’); said anti-torque rotor (4, 4') further comprising at least a first sensor (53) (fig. 7, element 111) adapted to detect the rotation of said annular element (90); said connection element (17) comprising an antifriction bearing (17) (fig. 5, element 48); said bearing (17), in turn, comprising: - a first ring (30) integrally rotating with said control element (16) (fig. 2, element 45)  about said first axis (A); - a second ring (31) radially internal to said first ring (30) with respect to said first axis (A) and integrally sliding with said control rod (10) (fig. 6, element 86’) along said first axis (A); and - a plurality of rolling bodies (32) (fig. 5, element 48), which are interposed between said first and second rings (30, 31) and adapted to roll on respective raceways (33, 34) of said first and second rings (30, 31); said second ring (31) being in contact with said tubular element (90) on the side opposite to said rolling bodies (32) along a direction radial to said first axis (A); said rotor (4, 4') further comprising a transmission unit (45) (fig. 3, element 16 actuator), which is operatively connected to said control rod (10) (fig. 6, element 86’) and to said control element (16) (para 0064); said transmission unit (45) being selectively available: - in an active configuration, causing said control element (16) (fig. 2, element 45) to slide, following the translation of said control rod (16), along said first axis (A) (para 0064); or - in an inactive configuration, wherein it is disengaged from said control element (16); 
But fails to teach, wherein said transmission unit (45) being arranged in said active configuration in case of failure of the bearing (17),
	Wang further teaches, wherein said bearing (17) is no longer able to transmit an axial load from said rod (10) (fig. 6, element 86’) to said control element (16) (fig. 2, element 45), causing the axial translation in both directions of said element (16), following the axial translation of said rod (10) (fig. 6, element 86’); and said transmission unit (45) being arranged in said inactive configuration when said first bearing (17) correctly allows relative rotation of said element (16) with respect to said rod (10) (fig. 6, element 86’) and prevents any relative translation between said element (16) and said rod (10) (fig. 6, element 86’); said interface (120) (fig. 5, element 37)  comprising the entire said tubular element (90); said transmission unit (45), in turn, comprising: - an annular ridge (61), axially integral with said control rod (10) (fig. 6, element 86’) and radially projecting from said control rod (10) (fig. 6, element 86’); and - a seat (64) engaged by said second ridge (61) and angularly integral with said control element (160 (fig. 2, element 45); characterized in that said transmission unit (45) comprises a sleeve (60) mounted coaxially on said control rod (10) (fig. 6, element 86’) and from which said annular ridge (61) projects from the side radially opposite to said control rod (10) (fig. 6, element 86’); said second ring (31) being axially blocked between said sleeve (60) and said radially projecting axial end ridge (92) (fig. 5, element 41) of said tubular element (90); said interface (120) (fig. 5, element 37) comprising a fourth surface (140) of said sleeve (60) arranged in contact with said second ring (31).
	However Kish teaches, wherein said transmission unit (45) being arranged in said active configuration in case of failure of the bearing (17) (col. 2, lines 19-34, polymer sleeve will rotate following bearing failure),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor as taught by Wang with the fail-safe taught by Kish in order “to finish the flight” (col. 2, lines 27-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642